Citation Nr: 9932292	
Decision Date: 11/16/99    Archive Date: 11/29/99

DOCKET NO.  98-05 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318. 

2.  Entitlement to special monthly pension (SMP) based on the 
need for the regular aid and attendance of another person or 
upon housebound status.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel
INTRODUCTION

The veteran served on active duty from March 1942 to October 
1945.  This matter came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  The Board notes that the appellant, widow of the 
veteran, notified VA in August 1999 that she had moved to 
[redacted], Kentucky.

Although the appellant indicated in her April 1998 
substantive appeal that she wanted to appear at a personal 
hearing at the Board in Washington, D.C., she noted in a 
January 1999 VA Form 9 that she did not want to appear at a 
hearing before a member of the Board.  Consequently, the 
Board concludes that the appellant has withdrawn her request 
for a personal hearing before a member of the Board.

The issue of entitlement to SMP based on the need for the 
regular aid and attendance of another person or upon 
housebound status will be addressed in the remand portion of 
this action.

In the written argument submitted in April 1999, the 
representative raised the issue of whether new and material 
evidence has been submitted to reopen a claim for service 
connection for cause of the veteran's death.  This issue has 
not been considered by the RO.  Therefore, it is referred to 
the RO for appropriate action.

 
FINDING OF FACT

The claim for entitlement to DIC benefits under 38 U.S.C.A. § 
1318 is not plausible.


CONCLUSION OF LAW

The claim for entitlement to DIC benefits under 38 U.S.C.A. § 
1318 is not well grounded. 38 U.S.C.A. § 5107)a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The spouse of a deceased veteran may be entitled to DIC as if 
the veteran's death was service connected where the veteran's 
death was not caused by his own willful misconduct and he was 
in receipt of or for any reason (including receipt of 
military retired or retirement pay or correction of a rating 
after the veteran's death based on clear and unmistakable 
error) was not in receipt of, but would have been entitled to 
receive, compensation at the time of death for a service-
connected disability that was either: (1) continuously rated 
totally disabling by a schedular or unemployability rating 
for a period of ten years or more immediately preceding 
death; or (2) continuously rated totally disabling by a 
schedular or unemployability rating from the date of the 
veteran's discharge or release from active service for a 
period of not less than five years immediately preceding 
death. 38 U.S.C.A. § 1318 (West 1991); 38 C.F.R. § 3.22(a) 
(1999).

DIC benefits may be granted if the appellant can establish 
that the veteran hypothetically would have been entitled to 
receive a retroactive 100 percent evaluation for the ten-year 
period immediately preceding his death.  See Green v. Brown, 
10 Vet. App. 111, 118 (1997).  VA is to determine, based upon 
evidence in the veteran's claims file or VA custody prior to 
the veteran's death, whether, had he brought a claim more 
than 10 years prior to his death, the veteran would have been 
entitled to receive a total disability rating for the 10 
years immediately preceding his death, thus entitling his 
survivor(s) to DIC benefits under section 1318.  Wingo v. 
West, 11 Vet. App. 307, 311-12 (1998).

The appellant appears to be contending that the veteran was 
totally disabled from the time of his discharge from service 
until his death as a result of impaired vision from a blast 
injury in service.   

As a preliminary matter, the Board must determine whether the 
appellant has submitted evidence of a well-grounded claim.  
If she has not, her claim must fail, and VA is not obligated 
to assist her in the development of the claim.  38 U.S.C.A. 
§ 5107(a); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992). 

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereinafter Court) has stated repeatedly that 
38 U.S.C.A. § 5107(a) unequivocally places an initial burden 
on a claimant to produce evidence that a claim is well 
grounded.  See Grivois v. Brown, 6 Vet. App. 136 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, at 92 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, at 610-611 (1992).  A well-
grounded claim is a plausible claim, that is, a claim which 
is meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The Court 
has stated that the quality and quantity of evidence required 
to meet this statutory burden depends upon the issue 
presented by the claim.  Grottveit at 92-93.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  Id. 

Further, in order for a direct service connection claim to be 
considered plausible, and therefore well grounded, there must 
be evidence of both a current disability and evidence of a 
relationship between that disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

The veteran's service medical records do not reveal that any 
disability was found on preservice examination in February 
1942, other than slight bilateral testicular atrophy.  He 
incurred an acute sprain of the left knee in July 1942 and an 
acute sprain of the left wrist in July 1943.  A blast injury 
to both eyes was noted in September 1944.  It was noted in 
January 1945 that the veteran had trench foot and that his 
vision was 20/40 in the right eye and 20/30 in the left eye.  
On his October 1945 discharge examination report, it was 
noted that the veteran had had trench foot, a fractured right 
metatarsal, and a fractured left wrist.  Physical examination 
revealed complaints of swelling, aching and burning of the 
feet in severe weather.  There was no left wrist or left foot 
abnormality; uncorrected visual acuity was 20/20, 
bilaterally.

A claim was filed by the veteran with VA in October 1945 for 
service connection for trench foot, and a November 1946 
rating decision granted service connection for bilateral 
trench foot and assigned a noncompensable evaluation, 
effective October 22, 1945.

According to a December 1955 medical certificate from Floyd 
B. Hay, M.D., the veteran's complaints included pain, 
cramping, soreness, burning, itching and weeping of his feet.  
It was also noted that the veteran reported that he was only 
able to work a day or so at a time due to swelling of his 
feet.  The diagnoses were trench foot, atrophied testicles, 
and rales in the left lung.

On VA disability evaluation in January 1956, the veteran 
reported pain in his feet and eye exposure to a blast in 
service.  It was noted that there were no lacerations or 
areas of trauma about the eyes; his visual acuity was not 
tested.  The diagnoses were residuals of trench foot, not 
found; cornified epithelial growth on the dorsum of the right 
foot; and symmetrically atrophic testicles, bilaterally.

The death certificate reveals that the veteran died on July 
[redacted], 1959, at the age of 40, of a broken neck and internal 
injuries due to a truck accident when his truck left the 
highway and plunged down an embankment.

Although service medical records confirm that the veteran 
incurred a blast injury of the eyes, they also show that no 
residual of the blast injury was found on the examination for 
discharge.  At that time, the veteran's corrected visual 
acuity was normal.  The record contains no post-service 
medical evidence suggesting that the veteran had any eye 
disability due to the service blast injury.  To the contrary, 
the January 1956 VA examination report indicates that no 
evidence of trauma was found.  The evidence of chronic eye 
disability or of a nexus between service and the alleged eye 
disability is limited to the appellant's own statements.  
However, as a lay person, she is not competent to provide 
evidence requiring medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

The appellant has not alleged that the veteran's service-
connected bilateral trench foot was totally disabling, and it 
is clear from the medical evidence that it was not.  
Moreover, the appellant has not identified any other disorder 
as a service-connected disability, nor has she identified any 
other disorder which she believes contributed to the veteran 
being totally disabled from the time of his discharge from 
service until his death.  The Board has reviewed the record 
and found no evidence establishing that the appellant's claim 
is well grounded. 


ORDER

Entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1318 is denied.



REMAND

The appellant receives VA pension as a surviving spouse.  She 
claims that she is entitled to SMP based on her need for the 
aid and attendance of another person, or by reason of being 
housebound.  When a surviving spouse who is receiving pension 
is in need of regular aid and attendance, or is housebound, 
an increased rate of pension is payable.  38 U.S.C.A. § 1541 
(West 1991).  For pension purposes, a person shall be 
considered to be in need of regular aid and attendance if the 
person is (1) a patient in a nursing home, or (2) helpless or 
blind, or so nearly helpless or blind as to need the regular 
aid and attendance of another person.  38 U.S.C.A. § 1502(b) 
(West 1991).

In determining the need for regular aid and attendance, 
consideration is accorded to the inability of the claimant to 
dress or undress herself, to keep herself ordinarily clean 
and presentable, to feed herself, or to attend to the wants 
of nature.  Consideration is also accorded to physical or 
mental incapacity which requires care or assistance on a 
regular basis to protect the claimant from hazards or dangers 
incident to her daily environment.  It is not required that 
all of the listed types of incapacity be found to exist 
before a favorable rating may be made.  The particular 
personal functions which the appellant is unable to perform 
should be considered in connection with her condition as a 
whole.  It is only necessary that the evidence establish that 
the appellant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. § 
3.352(a) (1999).

Even when a surviving spouse who is entitled to pension is 
not in need of the regular aid and attendance of another 
person, an increased rate of pension is authorized if the 
appellant is "permanently housebound" by reason of disability 
or disabilities.  This requirement is met when the surviving 
spouse is substantially confined to her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical area, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout her lifetime.  38 U.S.C.A. § 1541(e) 
(West 1991); 38 C.F.R. § 3.351(f) (1999).

The appellant indicated in her August 1997 claim that she was 
essentially confined to her home because she was nearly blind 
and could not afford eye glasses; she also noted that her 
legs gave way, that she had difficulty walking up stairs, and 
that she used a breathing inhaler.  Although there are 
private medical examination reports on file, these reports do 
not contain information on the appellant's visual acuity.  
Moreover, there is no VA aid and attendance examination 
report on file.  The Board finds the appellant's claim for 
SMP is well grounded, and notes that the duty to assist 
includes obtaining an adequate examination.  Littke v. 
Derwinski, 1 Vet.App. 90 (1990).

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:

1.  The appellant should be requested to 
provide the names, addresses and 
approximate dates of treatment for all 
health care providers, including VA, who 
may possess additional records pertinent 
to the pending issue, to include any 
treatment since June 1998.  After 
obtaining any necessary consent forms for 
the release of the appellant's private 
medical records, the RO should obtain, 
and associate with the claims files, all 
records noted by the appellant that are 
not currently on file.

2.  The RO should schedule the appellant 
for a VA general medical examination and 
a VA examination for aid and attendance 
and housebound purposes.  The claims 
files, including a copy of this REMAND, 
must be made available to the examiner(s) 
before the examinations for proper review 
of the appellant's medical history.  All 
tests or studies deemed warranted should 
be conducted.  All manifestations of 
current disability, to include any visual 
impairment, should be described in 
detail.  The aid and attendance examiner 
should assess the impact of the 
appellant's disabilities on her ability 
to perform functions of self care, to 
include her ability to dress or undress 
herself, to keep herself ordinarily clean 
and presentable, to feed herself, and to 
attend to the wants of nature.  The 
examiner should note whether the 
appellant has physical or mental 
incapacity which render her unable to 
protect herself from hazards or dangers 
incident to her daily environment.  The 
examiner should also report whether the 
appellant is substantially confined to 
her dwelling and the immediate premises 
as a result of disability(ies), and if 
so, whether it is reasonably certain that 
her disability(ies) and the resultant 
confinement will continue throughout her 
lifetime.  The rationale for all opinions 
expressed should be explained.  

3.  Thereafter, the RO should review the 
claims files and ensure that all 
developmental actions, including the 
medical examinations and requested 
opinions, have been conducted and 
completed in full.  The RO should then 
undertake any other indicated 
development, to include any additional 
examinations deemed warranted, and should 
then readjudicate the issue of 
entitlement to SMP based on the need for 
the aid and attendance of another person 
or upon being housebound.

4.  If the benefit sought on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue a 
supplemental statement of the case on the 
pending issue and provide the appellant 
and her representative with an 
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until she is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide 





expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



 

